Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.    	 Applicants’ arguments and amendments filed on 2/18/2022, overcomes the rejections of record. However, to make the rejection clearer, a new secondary prior art has been used to address prior claims of the claimed invention.  Therefore, the following action is made non- Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	 Claims 1-2, 4-5, 7-14, 21-27 are pending in this application. 
Claims 1-2, 4-5, 7-14, 21-27 have been rejected. 

Claim Rejections - 35 USC §103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5. 	The following is a quotation of pre-AIA  35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AlA 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

7. 	Claims 1, 2, 4, 5, 7-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kobussen et al. USPN 5888131 in view of Matthews et al. USPN 4834999 (hereinafter Matthews et al. ‘999) in view of Matthew et al. USPN 4481872 (hereinafter ‘872) and further in view of Stribling USPN 5599570 and further in view of evidence given by NPL cereal vs vegetables.

8. 	Regarding claim 1, Kobussen et al. discloses a method of making sausage with a machine containing at least three elongated concentrically located tubes with the respective passageways (col 1 lines 27-57). Kobussen et al. also discloses that collagen emulsion is passaged onto the surface of the product to make collagen layer (col 1 lines 50-60) which provides hard, stiff, and strength to the ultimate product.
Kobussen et al. is silent about (i) the claimed components (ingredients) in first extruded and second extruded product as claimed in claim 1 (ii) arrangement and structure of the cross sections of the extruded product and (iii) encapsulated completely as claimed in claim 1.
With respect to (i), Matthews et al.’999 discloses that the whole muscle meat body (A) encapsulates the coextruded component B. Matthews et al. ‘999 also discloses that the method is a co-extrusion method where the product comprises a main body A of whole -muscle meat surrounding a central axially extending core B of a stuffing formulation (col 3 lines 20-27) and the stuffing core can withstand the extrusion (col 1 lines 50-55). It is understood that the components A and B are distinct, [one is whole muscle body meat (A) and another is stuffing thick viscous emulsion type (B)] therefore, meet claim limitation of “wherein the first extruded protein-based component and the second extruded are distinct components. It is known that cereal (Matthews et al. Abstract) also pertain to starch. In addition, it is to be noted that cereals can, in a broader perspective, read on vegetables also as evidenced by NPL cereal vs vegetable” (in Page 1). Therefore, Cereal from Matthew et al. (in Abstract) can also read on the broad claim limitation of vegetable as the source of "secondary protein".
One of ordinary skill in the art before the invention was made would have been motivated to modify Kobussen et al. to include the teaching of Matthews et al.’999 to modify the components (ingredients) at the center passageway and immediately second layer passageway which surrounds the center passageway (col 1 lines 25-57) (as desired) in order to have meat based product with different stuffing composition with various protein sources including vegetable protein of Matthew et al. ‘999 (Matthew et al. Abstract, col 3 lines 1-10) to have nutritionally enriched sausage product.
With respect to (ii), regarding the claim limitations in relation to cross section, it is to be noted that claim 1 also recites “wherein a cross-section of the food product varies along a longitudinal axis of the food product such that a first cross-section at a first axial location comprises a circular section of the first extruded component, but not any of the second extruded component, a second cross-section at a second axial location comprises a ringed section of the first extruded component circumferentially surrounding a circular section of the second extruded component, and a third cross-section at a third axial location comprises a circular section of the first extruded component, but not any of the second extruded component”.
As discussed above, Matthew et al. ‘872 discloses encapsulated core product. If the product of Matthew et al. (at least in fig 8, 9) is cut with side cross section (at one end), then the first and third cross sections occurring at the ends and the second cross section occurring along the main body between them. Therefore, the three cross-sectioned product is met by Matthew ‘872 et al.
Therefore, the disclosed combined teaching of Kobussen et al. in view of Matthews et al. and Matthews ‘872 as discussed above, meet the claim limitation of “the second axial location being disposed between the first and third axial locations, each of the cross-sections being defined in a plane normal to the longitudinal axis of the food product” as claimed in claim 1.
It is also to be noted that if the product of Matthew et al. ‘872 (at least in fig 8, 9) is cut with side cross section (at one end), then 1st one is far end circular casing and the ringed section will be somewhere located in the middle casing section and 3rd section which is opposite and another far end (not shown in fig) which is circular and the center encapsulated core section. Therefore, the three cross-sectioned product is met by Matthew ‘872 et al.
In addition, it was also mentioned in the last office action (while addressing claim 4 on page 7, office action) that “If the product of Matthew et al. ‘872 (at least in fig 8, 9) is cut with side cross section, then 1st one is far end circular casing and the inner radius of the second extruder component will not be exactly uniform shape to read on ‘non-uniform” over an axial length of the food product which will be somewhere located in the middle casing section and 3rd which is opposite and far end (not shown in fig) circular and the center encapsulated core section. It is also to be noted that after cutting with side cross section, the first extruded component and second extruded component will show they are distinct”.
With respect to (iii), Matthews ‘872 discloses that the co-extrusion using co-extruder apparatus can be made in such away so that respective outer layer can surround the inner layer of the final product (in claims 1, 2 of Matthews ’872).
However, it does not address specifically “encapsulated completely”. 
Stribling discloses a collagen slurry can be used to wrap and to manufacture a food product by wrapping the food product as a food casing (at least in Abstract, col 2 lines 7-8, cylindrical shape, 28-30 and 50-52 and in claims 3 and 18 of Stribling et al.) which is performed by extrusion method (at least in claims 7, 21 of Stribling et al.).
Stribling et al. discloses “collagen food wrapping” (in claim 1 of Stribling et al.) and wrapping is a food casing (in claim 3 of Stribling et al.) . Therefore, it is  “wrapping the food as a casing” in the office action (at least in Abstract, col 2 lines 7-8, 1-2, 25-30 and 50-52 and in claims 3 and 18 of Stribling et al.).
One of ordinary skill in the art would have been motivated to further modify Kobussen et al. in view of Matthews ‘ in view of Matthews ‘872 with the teaching of Stribling in order to have the benefit of making specific feature of having ‘core’ component distinct’ (e.g. casing makes distinct , at least in claim 7 of Stribling et al.) surrounded by another layer component which is different from core component in order to achieve desired food product and also it maintains the integrity of each layer by maintaining the characteristics feature of each layers in the final product (e.g. if fatty material or collagen surrounds completely, it inhibits moisture migration).

9. 	Regarding claim 2, Kobussen et al. in view of secondary prior arts disclose the claimed invention. It is also to be noted that it is within the skill of one of ordinary skill in the art to optimize the ‘flow rate’ of the extrusion product in a way so that “second extruded component is (will be) absent from the third cross-sections of the food product” as Claimed in claim 2. It is also to be noted that Kobussen et al. in view of secondary prior arts disclose the claimed invention except for “wherein the extrusion flow rate of the second extruded component being reduced to zero while the extrusion flow rate of the first extruded component is maintained at a positive value during manufacturing of the food product.”

10. 	Regarding claim 4, some of the claim limitations of claim 4 is the combinations of the claim limitations of claims 1, 2 and the rejection of those claim limitations are common and identical to those mentioned for claims 1, 2.
However, claim 4 additionally recites “such that the inner radius of the second extruder component is non-uniform over an axial length of the food product’ which is interpreted as if the product is cut with side cross section, then 1st one is far end circular casing and the inner radius of the second extruder component will not be exactly uniform shape to read on ‘non-uniform’ over an axial length of the food product which will be somewhere located in the middle casing section and 3rd which is opposite and far end (not shown in fig) circular and the center encapsulated core section. It is also to be noted that after cutting with side cross section, the first extruded component and second extruded component will show they are distinct. Claim 4 recites “first extruded protein- based component is encapsulated completely by the second extruded component’ which is reversed compared to claim 1 which recites “second extruded component is encapsulated completely by the first extruded protein-based component. Matthew et al. ‘999 discloses that B has both vegetable and protein components and A has protein meat only (col 3 lines 1 -25). It is within the knowledge of ordinary skill in the art to reverse the order of extruded components to have desired shape having reverse order from claims 1, 2 as discussed above.
It is also to be noted that according to MPEP 2144.04, IV C, “Changes in Sequence of Adding Ingredients” “Ex parte Rubin, 128 USPQ 440 (Bd. App.1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of
performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious).

11.	 Regarding claim 5, considering the reverse order of extruded components, Kobussen et al. in view of secondary prior arts disclose that the stuffing material (i.e. second extruded component) can be placed centrally within the first extruded product (Kobussen et al., Col 1 lines 30-32).

12.	 Regarding claim 7, Kobussen et al. discloses a method of making sausage with a machine containing at least three concentrically located tubes with the respective passageways (col 1 lines 27-57). Kobussen et al. also discloses that collagen emulsion is passaged onto the surface of the product to make collagen layer (col 1 lines 50-60) which provides hard, stiff, and strength to the ultimate product.
It is to be noted that claim 7 recites, “First collagen gel layer comprises a matrix and first additives” and “second collagen gel layer comprises a second additives’. However, claim is broad and it is interpreted that the first additive and second additive may be identical also. The recitation in claim 7 that the second collagen layer is “distinct” from the first collagen layer does not specify that the second collagen layer have a distinct composition from the first collagen layer. Therefore, the combination of the first and second collagen layers is reasonably broadly interpreted to read on one collagen layer. It is also known that collagen gel is thermo-reversible. Therefore, it is interpreted, as collagen gel is a thermo-reversible matrix as claimed in claim 7.
Kobussen et al. is silent about (i) the claimed components (ingredients) in first extruded and second extruded product as claimed in claim 1 (ii) arrangement and structure of the cross sections of the extruded product and  (iii) encapsulated completely as claimed in claim 1.
With respect to (i), Matthews et al. also discloses that the whole muscle meat body (A) encapsulates the coextruded component B. Matthews et al. also discloses that the method is a co-extrusion method where the product comprises a main body A of whole -muscle meat surrounding a central axially extending core B of a stuffing formulation (col 3 lines 20-27) and the stuffing core can withstand the extrusion (col 1 lines 50-55). It is understood that the components A and B are distinct, [one is whole muscle body meat (A) and another is stuffing thick viscous emulsion type (B)] therefore, meet claim limitation of “wherein the first extruded protein-based component and the second extruded are distinct components”. It is Known that cereal (Matthews et al. Abstract) also pertain to starch. In addition, it is to be noted that cereals can, ina broader perspective, read on vegetables also as evidenced by NPL cereal vs vegetable” (in Page 1). Therefore, Cereal from Matthew et al. (in Abstract) can also read on the broad claim limitation of vegetable as the source of "secondary protein".
One of ordinary skill in the art before the invention was made would have been motivated to include the teaching of Matthews et al. to modify the components (ingredients) at the center passageway and immediately second layer passageway which surrounds the center passageway (col 1 lines 25-57) in order to have meat based product with different stuffing composition with various protein sources including vegetable protein of Matthew et al. (Matthew et al. Abstract, col 3 lines 1-10) to have nutritionally enriched sausage product.
With respect to (ii), it is to be noted that claim 7 also recites “wherein a cross-section of the food product varies along a longitudinal axis of the food product such that a first cross- section at a first axial location comprises a section of the first extruded component, but not any of the second extruded component, a second cross-section at a second axial location comprises a section of the first extruded component circumferentially surrounding a section of the second extruded component, and a third cross-section at a third axial location comprises a section of the first extruded component, but not any of the second extruded component; the second axial location being disposed between the first and third axial locations, each of the cross-sections being defined in a plane normal to the longitudinal axis of the food product”.
As discussed above, Matthews et al. ‘872 discloses encapsulated core product. If the product of Matthew et al. (at least in fig 8, 9) is cut with side cross section (at one end), then the first and third cross sections occurring at the ends and the second cross section occurring along the main body between them. Therefore, the three cross-sectioned product is met by Matthew ‘872 et al.
Therefore, the disclosed combined teaching of Kobussen et al. in view of Matthews et al. and Matthews ‘872 as discussed above, meet the claim limitation of “the second axial location being disposed between the first and third axial locations, each of the cross-sections being defined in a plane normal to the longitudinal axis of the food product” as claimed in claim 7.
It is also to be noted that if the product of Matthew et al. ‘872 (at least in fig 8, 9) is cut with side cross section (at one end), then 1st one is far end circular casing and the ringed section will be somewhere located in the middle casing section and 3rd section which is opposite and another far end (not shown in fig) which is circular and the center encapsulated core section. Therefore, the three cross-sectioned product is met by Matthew ‘872 et al.
In addition, it was also mentioned in the last office action (while addressing claim 4 on page 7, office action) that “If the product of Matthew et al. ‘872 (at least in fig 8, 9) is cut with side cross section, then 1st one is far end circular casing and the inner radius of the second extruder component will not be exactly uniform shape to read on ‘non-uniform” over an axial length of the food product which will be somewhere located in the middle casing section and 3rd which is opposite and far end (not shown in fig) circular and the center encapsulated core section. It is also to be noted that after cutting with side cross section, the first extruded component and second extruded component will show they are distinct”.
With respect to (iii), Matthews ‘872 discloses that the co-extrusion using co-extruder apparatus can be made in such away so that respective outer layer can surround the inner layer of the final product (in claims 1, 2 of Matthews ’872).
However, it does not address specifically “encapsulated completely”. 
Stribling discloses a collagen slurry can be used to wrap and to manufacture a food product by wrapping the food product as a food casing (at least in Abstract, col 2 lines 7-8, cylindrical shape, 28-30 and 50-52 and in claims 3 and 18 of Stribling et al.) which is performed by extrusion method (at least in claim 7, 21 of Stribling et al.).
Stribling et al. discloses “collagen food wrapping” (in claim 1 of Stribling et al.) and wrapping is a food casing (in claim 3 of Stribling et al.) . Therefore, it is  “wrapping the food as a casing” in the office action (at least in Abstract, col 2 lines 7-8, 1-2, 25-30 and 50-52 and in claims 3 and 18 of Stribling et al.).
One of ordinary skill in the art would have been motivated to further modify Kobussen et al. in view of Matthews ‘ in view of Matthews ‘872 with the teaching of Stribling in order to have the benefit of making specific feature of having ‘core’ component distinct’ (e.g. casing makes distinct , at least in claim 7 of Stribling et al.) surrounded by another layer component which is different from core component in order to achieve desired food product and also it maintains the integrity of each layer by maintaining the characteristics feature of each layers in the final product (e.g. if fatty material or collagen surrounds completely, it inhibits moisture migration).

13. 	Regarding claim 8, Kobussen et al. in view of secondary prior arts disclose that the stuffing material i.e. second extruded component) can be placed centrally within the first extruded product (Kobussen et al. col 1 lines 27-57, e.g. center passageway in line 32).

14. 	Regarding claim 9, Kobussen et al. in view of secondary prior arts are silent about “offset position”. However, this limitation is merely a change in shape that is an obvious design choice that provides not function to the final product. It would have been obvious to one of ordinary skill in the art would optimize the pressure of ejection and would to place the nozzle of the extrusion apparatus in away so that the extruded component B can be placed inside as desired choice for desired taste in order to have customers taste satisfaction as a matter of design choice.

15.	 Regarding claim 10, Kobussen et al. in view of secondary prior arts disclose
the first extruded component is meat ( Matthew et al. #A is meat) and second
extruded component core B includes vegetable origin e.g. cereal, herbs etc. (Matthew et al., Abstract, col 3 lines 1-5).

16. 	Regarding claim 11, Kobussen et al. in view of secondary prior arts disclose both vegetable and protein components and A has protein meat only (Matthew et al., col 3
lines 1-25). It is within the knowledge of ordinary skill in the art to select the first extruded component is protein based (meat plus vegetable protein also) component and second extruded component is vegetable based component in order to have desired order of sequence of extruded components as per choice.
Even if the order is reversed from the disclosure by Matthew et al., it is also to be noted that according to MPEP 2144.04, IV C, “Changes in Sequence of Adding Ingredients” “Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious).

17. 	Regarding claim 12, Kobussen et al. discloses a method of making sausage with a machine containing at least three concentrically located tubes with the respective passageways (col 1 lines 27-57). Kobussen et al. also discloses that collagen emulsion is passaged onto the surface of the product to make collagen layer (col 1 lines 50-60) which provides hard, stiff, and strength to the ultimate product.
Kobussen et al. is silent about the  (i) the claimed components (ingredients) in first extruded and second extruded product as claimed in claim 1 (ii) arrangement and structure of the cross sections of the extruded product   (iii) encapsulated completely and (iv) an additive suspended in the matrix as claimed in claim 12. 
With respect to (i), Matthews et al. also discloses that the whole muscle meat body (A) encapsulates the coextruded component B. Matthews et al. also discloses that the method is a co-extrusion method where the product comprises a main body A of whole -muscle meat surrounding a central axially extending core B of a stuffing formulation (col 3 lines 20-27) and the stuffing core can withstand the extrusion (col 1 lines 50-55). It is understood that the components A and B are distinct, [one is whole muscle body meat (A) and another is stuffing thick viscous emulsion type (B)] therefore, meet claim limitation of “wherein the first extruded protein-based component and the second extruded are distinct components”. It is Known that cereal (Matthews et al. Abstract) also pertain to starch. In addition, it is to be noted that cereals can, ina broader perspective, read on vegetables also as evidenced by NPL cereal vs vegetable” (in Page 1). Therefore, Cereal from Matthew et al. (in Abstract) can also read on the broad claim limitation of vegetable as the source of "secondary protein".
One of ordinary skill in the art before the invention was made would have been motivated to include the teaching of Matthews et al. to modify the components (ingredients) at the center passageway and immediately second layer passageway which surrounds the center passageway (col 1 lines 25-57) in order to have meat based product with different stuffing composition with various protein sources including vegetable protein of Matthew et al. (Matthew et al. Abstract, col 3 lines 1-10) to have nutritionally enriched sausage product.
With respect to (ii), it is to be noted that claim 12 also recites “wherein a cross-section of the food product varies along a longitudinal axis of the food product such that a first cross- section at a first axial location comprises a section of the first extruded component, but not any of the second extruded component, a second cross-section at a second axial location comprises a section of the first extruded component circumferentially surrounding a section of the second extruded component, and a third cross-section at a third axial location comprises a section of the first extruded component, but not any of the second extruded component; the second axial location being disposed between the first and third axial locations, each of the cross-sections being defined in a plane normal to the longitudinal axis of the food product”.
As discussed above, Matthew et al. ‘872 discloses encapsulated core product. If the product of Matthew et al. (at least in fig 8, 9) is cut with side cross section (at one end), then the first and third cross sections occurring at the ends and the second cross section occurring along the main body between them. Therefore, the three cross-sectioned product is met by Matthew ‘872 et al.
Therefore, the disclosed combined teaching of Kobussen et al. in view of Matthews et al. and Matthews ‘872 as discussed above, meet the claim limitation of “the second axial location being disposed between the first and third axial locations, each of the cross-sections being defined in a plane normal to the longitudinal axis of the food product” as claimed in claim 12.
It is also to be noted that if the product of Matthew et al. ‘872 (at least in fig 8, 9) is cut with side cross section (at one end), then 1st one is far end circular casing and the ringed section will be somewhere located in the middle casing section and 3rd section which is opposite and another far end (not shown in fig) which is circular and the center encapsulated core section. Therefore, the three cross-sectioned product is met by Matthew ‘872 et al.
In addition, it was also mentioned in the last office action (while addressing claim 4 on page 7, office action) that “If the product of Matthew et al. ‘872 (at least in fig 8, 9) is cut with side cross section, then 1st one is far end circular casing and the inner radius of the second extruder component will not be exactly uniform shape to read on ‘non-uniform” over an axial length of the food product which will be somewhere located in the middle casing section and 3rd which is opposite and far end (not shown in fig) circular and the center encapsulated core section. It is also to be noted that after cutting with side cross section, the first extruded component and second extruded component will show they are distinct”.
With respect to (iii), Matthews ‘872 discloses that the co-extrusion using co-extruder apparatus can be made in such away so that respective outer layer can surround the inner layer of the final product (in claims 1, 2 of Matthews ’872).
However, it does not address specifically “encapsulated completely”. 
Stribling discloses a collagen slurry can be used to wrap and to manufacture a food product by wrapping the food product as a food casing (at least in Abstract, col 2 lines 7-8, cylindrical shape, 28-30 and 50-52 and in claims 3 and 18 of Stribling et al.) which is performed by extrusion method (at least in claims 7, 21 of Stribling et al.).
Stribling et al. discloses “collagen food wrapping” (in claim 1 of Stribling et al.) and wrapping is a food casing (in claim 3 of Stribling et al.) . Therefore, it is “wrapping the food as a casing” in the office action (at least in Abstract, col 2 lines 7-8, 1-2, 25-30 and 50-52 and in claims 3 and 18 of Stribling et al.).
One of ordinary skill in the art would have been motivated to further modify Kobussen et al. in view of Matthews ‘ in view of Matthews ‘872 with the teaching of Stribling in order to have the benefit of making specific feature of having ‘core’ component distinct’ (e.g. casing makes distinct , at least in claim 7 of Stribling et al.) surrounded by another layer component which is different from core component in order to achieve desired food product and also it maintains the integrity of each layer by maintaining the characteristics feature of each layers in the final product (e.g. if fatty material or collagen surrounds completely, it inhibits moisture migration).
Therefore, the disclosed teaching of combined teaching as discussed above, meet the claim limitation of “the second axial location being disposed between the first and third axial locations, each of the cross-sections being defined in a plane normal to the longitudinal axis of the food product” as claimed in claim 12.
With respect to (iv), Kobussen et al. discloses the collagen layer is extruded (col 1 lines 53-55). One of ordinary skill in the art would include the teaching of Matthews et al. (in Matthews et al. #C; e.g. annular layer C fat additive) to modify Kobussen et al. thin collagen layer (col 1 lines 38-40) to make collagen gel layer with fat suspended material to serve fat as a nutritional additive to meet claim 12. It is also known that collagen gel is thermo-reversible. Therefore, it is interpreted, as collagen gel is a thermo-reversible matrix, which is a carrier, as claimed in claim 12. One of ordinary skill in the art would have been motivated to include collagen gel layer that is thermos- reversible matrix, as a carrier with the fatty annulus as an additive to surround both the first and second extruded components to make the final product. It is to be noted that the amended claim limitation of ‘carrier layer extruded’ does not distinguish from the prior claim limitation of ‘carrier layer’ in terms of functional claim language, therefore, prior arts meet the amended claim 12.
One of ordinary skill in the art before the invention was made would have been motivated to include the teaching of Matthews et al. to modify the extruded components of Kobussen et al. at the center passageway and immediately second layer passageway which surrounds the center passageway (Kobussen et al. col 1 lines 25- 57) in order to have meat based product with different stuffing composition with various protein sources including vegetable protein of Matthew et al. (Matthew et al. Abstract, col 3 lines 1-10) to have nutritionally enriched sausage product.

18. 	Regarding claim 13, Kobussen et al. in view of secondary prior arts disclose that the stuffing material (i.e. second extruded component) can be placed centrally within the first extruded product (Col 1 lines 30-32).

19. 	Regarding claim 14, Kobussen et al. in view of secondary prior arts are silent about “offset position”. However, it is to be noted that this limitation is merely a change in shape that is an obvious design choice that provides not function to the final product.
It would have been obvious to one of ordinary skill in the art would optimize the pressure of ejection and would to place the nozzle of the extrusion apparatus in a way so that the extruded component B can be placed inside as desired choice for desired taste to have customers’ taste satisfactions a matter of design choice.

20. 	Claims 21-22, 25-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kobussen et al. USPN 5888131 in view of Matthews et al. USPN 4834999 in view of Matthew et al. USPN 4481872 (hereinafter ‘872) in view of Stribling USPN 5599570 as applied to claims 1 and 4 and further in view of Dungen et al. (WO 00/44233).

21. 	Regarding claims 21, 22, the claim limitation of claim 21 is interpreted as extrusion method provides segments of second extruded components having desired axial length of choice, which are surrounded by the first extruded component as claimed in claim 21 and each segment, is separated as claimed in claim 22.
Kobussen et al. in view of secondary prior arts are silent about the method step of making discrete segments of desired axially extended length and separation of the segments from each other to make an individual encapsulated extruded product.
Dungen et al. discloses the method of manufacturing co-extruded food product e.g. sausage, and the method of separating the string product into separate units by using ‘crimper wheel’ arranged along with the co-extrusion apparatus (in Abstract, in claims and page 3 lines 15-20 e.g. separating device).
It is also to be noted that, it is within the skill of one of ordinary skill in the art to select the length of the “axially extending segments” of the second extruded component to be detached with complete encapsulation by the first extruded component during co- extrusion process.
One of ordinary skill in the art would have been motivated to modify further Kobussen et al. in view of secondary prior arts to include the teaching of Dungen et al. to incorporate ‘crimper wheel’ arranged along with the co-extrusion apparatus (in Abstract, in claims and page 3 lines 15-20 e.g. separating device) in order to make discrete segments of desired axially extended length and separation of the segments from each other to make an individual encapsulated extruded product.

22. 	Regarding claim 25, claim 25 depends on claim 4. Therefore, it is representing the segmentation of the food product remains identical method as claimed for claims 21-23.
However, as claim 25 depends on claim 4, the encapsulated component in addition, encapsulating material is reversed compared to claims 21 -23, which was dependent on, claim 1.

23. 	Regarding claim 26, it is within the skill of one of ordinary skill in the art to select the choices of the food component which will encapsulate and which one to be encapsulated in order to make the desired product. It is also to be noted that the claim limitation addressed above for claims 21 -23 and is applicable for claim 26.
Claim 26 is also product-by-process claim.
Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted, “No objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926. The courts also held that “even though product-by
process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). The examiner further notes that once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).

24.	 Regarding claim 27 it is to be noted that and as discussed in claim 1, Stribling discloses a collagen slurry can be used to wrap and to manufacture a food product by wrapping the food product as a food casing (at least in Abstract, col 2 lines 7-8, cylindrical shape, 28-30 and 50-52 and in claims 3 and 18 of Stribling et al.) which is performed by extrusion method (at least in claim 7 of Stribling et al.).
If the product of Matthew et al. (at least in fig 8, 9) is cut with side cross section (at one end), then 1st one is far end circular casing and the ringed section will be somewhere located in the middle casing section and 3rd which is opposite and another far end (not shown in fig) which is circular and the center encapsulated core section. Therefore, the three cross-sectioned product is met by the combined teaching of Kobussen et al. in view of Matthews et al. and Stribling. it is understood that the core with the meat A (col 2 lines 56-58 and Fig 8) is non- hollow to meet claim 27.
In addition, it is to be noted that, it is merely a design mater to have “cylindrical shape” core, by which the extruded product will have the desired design choice. It would also have been obvious to one having ordinary skill in the art at the time the invention was made to make desired configuration of the final food product, since it has been held that the provision of adjustability (of the apparatus), where needed, involves routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954) (MPEP2144.04).

25. 	Claims 23, 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kobussen et al. USPN 5888131 in view of Matthews et al. USPN 4834999 (hereinafter Matthews et al. ‘999) in view of Matthew et al. USPN 4481872 (hereinafter ‘872) and further in view of Stribling as applied to claim 1 and further in view of O’Connell P et al. USPN 4544560 (additionally) in view of Eastman et al. US 2006/0286279 and (additionally), further in view of Visser et al. US 2009/0061051.

26. 	Regarding claim 23, Kobussen et al. and secondary prior arts of record do
not disclose the claim limitations of “an extruded strand” and “an alternating series of first and second segments” and “wherein the first and second segmentis.......extruded component’ as claimed in claim 23.
O’Connell P et al. discloses that structured meat composition which comprises fat component and meat component can be extruded in the form of plural strands (col 5 lines 25-35) to make an elongated ribbon with plurality of strands white component is marbled throughout the main red body (col 5 lines 25-38).
Therefore, one of ordinary skill in the art can include this teaching to modify core meat containing extruded product of Kobussen et al. in view of secondary prior arts to make core meat encompassed by the respective extruded components, which encapsulate the core meat into an extruded strand form in order to have desired shape of the extruded product.
(Alternatively), (Additionally), Eastman et al. discloses that extruder can be used with different types of die orifice including strands shape in order to have desired shape of the extruded product ([0032]). Therefore, each extruded component will have the desired shape of a strand.
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify encapsulated core meat protein product of Kobussen et al. by including the teaching of Eastman et al. to in order to have desired strand shape of the extruded product ([0032]). Therefore, each extruded component will have the desired shape of a strand.
In order to make collagen layer an extruded strand, additionally, Visser et al. is used as secondary prior art.
 (Additionally), in order to make collagen layer as an extruded strand, Visser et al. discloses that collagen gel protein containing outer layer encapsulating the inner core containing ground meat can be made by applying brine immediately after the collagen is extruded from the apparatus ([0014)).
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify collagen layer encapsulated core meat protein product of Kobussen et al.to make stranded collagen layer by applying brine immediately after the collagen is extruded from the apparatus.

27. 	Regarding claim 24, claim 24 depends on claim 23. Therefore, the combined teaching of extruded food product in the form of strands as taught by combinations of prior arts of record used to address claim 23, would result in the claimed arrangement of “wherein the first axial location is located along one of the first segments, the second axial location is located along one of the second segments, and the third axial location is located along one of the first segments” as claimed in claim 24.

	Pertinent prior art (s)
28.	Ayroulet et al. EP 0004502A2 
Cockings et al USPN 5492706

Response to arguments
29.	Applicants argued primarily about Stribling et al. Examiner is briefing the arguments mentioning important points and is responding accordingly.
Applicants argued in remarks section as follows:
(i) Applicant disagrees that Stribling discloses complete encapsulation as recited in claim 1 (page 2 mid -section).
(ii) Stribling describes a collagen that is “extruded into a film.” (Stribling, Abstract). The film of Stribling includes an encapsulated smoke component. (Stribling, col. 2, Il. 47-48) (page 2). 
(iii) Stribling further describes that the smoke component is blended with a collagen slurry that can be extruded to form a sheet or tube to form a tubular film. (Stribling, col. 2, ll. 47-51). Stribling describes that the encapsulated smoke component is extruded into a film casing and then a food product can be made with the film casing extruded onto a surface of the food product. (Stribling, col. 2, ll. 11-15). Thus, Stribling’s disclosure is related to a casing for a food product (Page 2).
(iv)  Stribling describes a collagen layer that includes a smoke component where the smoke component itself comprises an encapsulated fine powder. 
(v)   Furthermore, the combination including Stribling does not describe a structure as that recited in claim 1 (page 3, second paragraph).
(vi)  A sheet or empty tube cannot “encapsulate completely” in three dimensions (page 3 last paragraph).
(vii) The Office Action fails to demonstrate that the combination of references teaches a food product with the structure as described in claim 1. As stated in claim 1, the food product includes a “first cross-section at a first axial location comprises a section of the first extruded component, but not any of the second extruded component” (see first cross- section at first axial location indicated by number “1” below); a “second cross-section at a second axial location comprises a section of the first extruded component circumferentially surrounding a section of the second extruded component” (see second cross-section at second axial location indicated by number “2” below); and a “third cross- section at a third axial location comprises a section of the first extruded component, but not any of the second extruded component” (see third cross-section at third axial location indicated by number “3” below)” (Page 4, in remarks).
In response to (i) – (vii), examiner is explaining in this paragraph the basic concept and disclosures by Kobussen et al. and Stribling et al. Examiner is also making the terms bold to correlate arguments with the explanation discussed here as discussed below:
 It is understood that the disclosed phrase by Stribling et al.  “complete encapsulation” with respect to smoke component makes confusion. Examiner has not considered Stribling et al. to address “encapsulation of the smoke component completely by collagen layer”. Examiner mentioned Stribling et al. discloses “collagen food wrapping” (in claim 1 of Stribling et al.) and wrapping is a food casing (in claim 3 of Stribling et al.) . Therefore, it is  “wrapping the food as a casing” in the office action (at least in Abstract, col 2 lines 7-8, 1-2, 25-30 and 50-52 and in claims 3 and 18 of Stribling et al.). It is known and as can be evidenced by google search (e.g. Search for ‘definition of casing sausage) that casing can be defined as the material that encloses the filling of a product. 
It is to be noted that wrapping with collagen layer (film) to wrap any structured (configured) food material as casing is disclosed by Stribling et al.) (at least in Abstract, col 2 lines 7-8, 1-2, 25-30 and 50-52 and in claims 3 and 18 of Stribling et al.) which implicitly can read on “encapsulating completely”.
It would have been obvious, therefore, that the disclosures to wrap the food product of specific shape including tubular shape structure by co extruding collagen layer with the food by “wrapping around the food product as a casing” (at least in Abstract, col 2 lines 7-8,  1-2, 25-30 and 50-52 and  in claims 3 and 18  of Stribling et al.) can include and can be within the skill of one of ordinary skill in the art to have desired completely wrapped final product because casing can be defined as the material that encloses the filling of a product.
For example, Stribling et al. (USPN 5599570) discloses that collagen slurry can be directly extruded onto the surface of the food (col 2 lines 7-8, claims 1,2 of Stribling et al.), and “may be a film extruded directly upon a contained food product e.g. ‘essentially cylindrical’ means that the casing when stuffed with a flowable foodstuff has a central cross section which is round or vary from round such that (col 2 lines 28-30) and “to form a tubular film around a shaped foodstuff (col 2 lines 50-52) to form the wrapping (at least in claim 18 of Stribling et al.). Stribling discloses a collagen slurry can be used to manufacture a food product by wrapping the food product as a food casing (at least in Abstract and in claim 3 of Stribling et al.) which is performed by extrusion method (at least in claim 7 of Stribling et al.). Therefore, if we consider the disclosure as a whole, in particular, “to form a tubular film around a shaped foodstuff (col 2 lines 50-52) to form the wrapping (at least in claim 18 of Stribling et al.) by wrapping the food product as a food casing (at least in Abstract and in claim 3 of Stribling et al.) and therefore, the disclosure by “wrapping around the food product as a casing” ( at least in Abstract, col 2 lines 7-8, 28-30 and 50-52 and  in claims 3 and 18  of Stribling et al.)  means it can implicitly read on “complete wrapping” of the foodstuff also.  It is also to be noted that the term “casing” is defined as the material that encloses the filling of a sausage as evidenced by NPL Casing. Therefore, it is interpreted from the disclosure, in specific areas as discussed above, the disclosure by “wrapping around the food product as a casing” (at least in Abstract, col 2 lines 7-8, cylindrical shape, 28-30 and 50-52 and in claims 3 and 18 of Stribling et al.)  can read on enclosing the food product filling by casing using co-extrusion method during extrusion. 	
Kobussen et al. discloses that collagen emulsion is passaged onto the surface of the product to make collagen layer (col 1 lines 50-60) which provides hard, stiff, and strength to the ultimate product.
It is to be noted that Matthews et al. ‘872 has been used to address “arrangement and structure of the cross sections of the extruded product” and discussed in detail in the office action for claims 1,7,12 above.   

29.	It is to be noted that Matthews et al. ‘999 and Matthews et al. ‘872 are similar. Matthews et al. ‘872 was used to address “arrangement and structure of the cross sections of the extruded product” and “encapsulated completely” in prior office action prior to Pre-appeal. However, after reopening, a new prior art by Stribling USPN 5599570 was used to address “Encapsulated completely”. However, as because Matthews et al. ‘999 and Matthews et al. ‘872 are similar, it was considered obvious combined teaching of Kobussen et al. in view of Matthews et al. ‘999 and Stribling USPN 5599570 to address “arrangement and structure of the cross sections of the extruded product”. Upon consideration of the arguments further, and as some additional figs were used from Matthews et al. ‘872 to address “arrangement and structure of the cross sections of the extruded product” in the prior office action, (in last final office action on 4/9/2021, prior to Pre-appeal), therefore, Matthews et al. ‘872 has been further reconsidered to address “arrangement and structure of the cross sections of the extruded product” in this office action.
The rejection is made as non-final. 

Conclusion
30.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                                                        

/DONALD R SPAMER/           Primary Examiner, Art Unit 1799